UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4409



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE DODGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CR-03-10-REM)


Submitted:   September 21, 2005           Decided:   October 5, 2005


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant. Alberto R. Gonzales, United States
Attorney General, Steven I. Loew, Special Attorney to the United
States Attorney General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George Dodge appeals his sixty-month sentence imposed

following his guilty plea to threatening to assault and murder an

Assistant United States Attorney with the intent to retaliate

against her on account of the performance of her official duties,

in violation of 18 U.S.C. § 115(a)(1)(B) (2000).                      On appeal, the

sole issue raised by Dodge is whether the district court erred in

calculating his guideline range by denying him a reduction for

acceptance of responsibility.*           We affirm.

           In    order    to    receive      a   reduction      pursuant      to   U.S.

Sentencing      Guidelines     Manual     (“USSG”)      §     3E1.1    (2003),     “the

defendant must prove by a preponderance of the evidence that he has

clearly      recognized        and     affirmatively          accepted        personal

responsibility for his criminal conduct.”                   United States v. May,

359 F.3d 683, 693 (4th Cir. 2004) (citing United States v. Nale,

101 F.3d 1000, 1005 (4th Cir. 1996)).               We review a district court’s

decision   to    grant    or    deny    an   adjustment        for    acceptance     of

responsibility for clear error.              United States v. Ruhe, 191 F.3d

376, 388 (4th Cir. 1999).              Based on our review of the record,

including Dodge’s filings and testimony, we find no clear error in

the   district     court’s     finding       that     Dodge    failed    to      accept


      *
      Following the Supreme Court’s decision in United States v.
Booker, 125 S. Ct. 738 (2005), the “district court shall first
calculate (after making the appropriate findings of fact) the range
prescribed by the guidelines.” United States v. Hughes, 401 F.3d
540, 546 (4th Cir. 2005).

                                        - 2 -
responsibility   for   his   criminal   conduct.    See   USSG   §   3E1.1,

comment.   (n.1(a))    (“[A]   defendant    who    falsely   denies,    or

frivolously contests, relevant conduct that the court determines to

be true has acted in a manner inconsistent with acceptance of

responsibility.”).

           Accordingly, we affirm Dodge’s sentence.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -